July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       J.M. ARPAD LAMELL, Appellant

NO. 14-12-00412-CV                          V.

   INDYMAC MORTGAGE SERVICES, F.S., A DIVISION OF ONE WEST
         BANK, FSB, A FOREIGN CORPORATION, Appellee
                      ________________________________

      Today the Court heard appellee’s motion to dismiss the appeal from the
order signed by the court below on April 10, 2012. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, J.M. Arpad Lamell.
      We further order this decision certified below for observance.